DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 78, 80, 83 and 85 are pending upon entry of amendment filed on 10/11/21.

Accordingly, claims 78 and 80 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 83 and 85 are under consideration in the instant application.

3.	IN light of Applicant’s amendment to the claims filed on 10/11/21, the rejections of record have been withdrawn.  The currently amended claims recite adalimumab formulation that is being free of citrate buffer in prefilled syringe.

4.	The following new ground of rejection is necessitated upon entry of amendment file don 10/11/21.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 83 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2013/0287760 (of record) in view of U.S. Pub.2009/0291062 (of record) and Laursen (Basic and Clinical Pharmacology and Toxicology, 2006, vol. 98, pp.218-221, newly cited).

The ‘760 publication teaches the treatment of Dupuytren’s disease with the composition comprising adalimumab 40mg (col. 10, claim 1 [0064, 0069]).

The disclosure of the ‘760 publication differs from the instant claimed invention in that it does not teach the use of pre-filled syringe and 25G needle and composition being free of citrate as in claims 83 of the instant application. 

The ‘062 publication teaches pharmaceutical compositions comprising adalimumab in prefilled syringes with needle of 25G ([197], [280] and claims 1, 53-54).  Given that the ‘062 publication discloses antibody concentration of 100mg/ml or 200mg/ml (claims 15 and 17) and about 40mg of antibody is being used for treatment of Dupuytren’s diseases in ‘760 publication, dispensing in 0.4ml or appropriate volume from more concentrated composition in pre-filled syringe is obvious variation and meets the limitations of claim 83.  

Laursen et al teaches that the citrate buffer in drug compositions is associated with pain and removal of citrate or replacement with histidine buffer may be necessary (p. 218, 221).


It would have been obvious to one of ordinary skill in the art at the time the invention was made to package the clinically important adalimumab composition as taught by the ‘760 publication in 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into prefilled syringe delivers accurate dose and adds convenience in administering to the patient and removal or replacement of citrate reduce pain upon administration.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8.	No claims are allowable.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644